DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1C (Figure 5) from Species Set 1 and Species 2E (Figure 10) from Species Set 2 in the reply filed on August 31, 2022 is acknowledged.  The traversal is on the ground(s) that the species “have the same structure logic that includes at least two flexible waved strands joined together and can be radially compressed with an axial displacement” such that “single search would cover all the species, which would not impose a serious burden on the Examiner.”  This is not found persuasive because the two species sets have the possibility of 30 different combination of structures where each combination could support a different patent and would require a separate search.  Additionally, if the species have the same structure logic, the Examiner does not understand why the Applicant did not admit that the species are obvious variants of each other as a way to eliminate the burden on the Examiner to search and examine all the species separately.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-12, 15-19, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 31, 2022.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0017] of the specification, the structure described in this paragraph is inconsistent with previous paragraphs [0015]-[0016] where the strands are twisted not straight.  In order to overcome this objection, the Examiner suggests deleting the language “of the strand in FIG. 7” from paragraph [0017].  
In paragraph [0052] of the specification, the term “US10010651” is unclear because it is not clear whether this refers to the patent or publication; see the corresponding publication of this application US 20200337835.  The Examiner suggest changing “US10010651” to ---US Patent No. 10,010,651--- in order to overcome this objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of the last wherein clause of base claim 1 is not adequately described in the specification such that it is clear that the Applicant had possession of the claimed invention; see MPEP 2163. In particular, the description fails to adequately describe how “an implant compression of the medical implant” least to the claimed ratio.  Additionally, what constitutes a compression is mentioned in specification paragraphs 51-53 but the details are not disclosed in the section or in the comparative example found in US Patent 10,010,651.  Moreover, the comparative example is disclosed as having a von Mises stress to an axial displacement of 195 MPa with a displacement of 13 mm such that the ratio (195 MPa/13mm = 15) falls within the middle of the claimed range of 0.1 to 30.  For this reason, it is not clear how the present invention is distinguished from the prior art if the prior art apparently has a ratio that falls within the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “substantially along the center axis” in claim 1 is a relative terminology which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is not clear have much movement along the center axis would fall within the scope of the claim language and what would not as the specification does not provide a standard for determining this.  Additionally, the relevant prior art also does not provide one of ordinary skill a way to understand the scope of the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 13, 14, and 20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Eaton et al (US 10,010,651; hereafter referred to as Eaton) or, in the alternative, under 35 U.S.C. 103 as obvious over Eaton in view of the Applicant’s admitted prior art.  Mapping from base claim 1, the claims are anticipated by Eaton where:
The “medical implant having a center axis” as claimed is shown in Figures 17A-18, especially Figure 17C and described on column 10, line 37 to column 11, line 65 of Eaton;
The “first flexible waved strand, disposed around the center axis” as claimed is one of the crown-shaped devices (1724, 1726); 
The “second flexible waved strand, disposed around the center axis” as claimed is the other crown-shaped devices (1726, 1724), 
The second device “being in spatial communication with the first flexible waved strand to form a plurality of first unit shapes and a plurality of second unit shapes” is shown in the cited figures of Eaton; 
The “first unit shapes and the second unit shapes are staggered around the center axis” as claimed are shown in Figure 17C and 18, and
 The “first unit shapes are coupled to the second unit shapes to cause the first and second flexible waved strands to move substantially along the center axis, the first and second flexible waved strands together define a self-anchoring configuration in a radial direction perpendicular to the center axis so that a ratio of a von Mises stress to an axial displacement of the medical implant during an implant compression of the medical implant is greater than 0.1 and less than 30, the von Mises stress is expressed in megapascals, and the axial displacement is expressed in millimeter” is considered inherently met, as the claim language is best understood because the parameters of these limitations are not adequately and clearly described and because axial displacement is described as being a property of these embodiments as described on column 11, lines 40-65.
Alternatively, it is not clear that the ratio claimed is inherently met by Eaton because Eaton does not explicitly disclose such a ratio.  However, the Applicant’s admitted prior art teaching that Eaton’s Figure 17C embodiment (see paragraph 52 of the present specification) has a von Mises stress value of 195 megapascals (MPa) and as axial displacement of 13 millimeters (mm) gives the ratio of von Mises stress to axial displacement of the medical implant a value of (195 MPa/13 mm) 15 that falls in the central part of the claimed range.  For this reason, the Examiner asserts that the claimed invention would have been considered at least clearly obvious over the applied prior art.

    PNG
    media_image1.png
    213
    437
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    379
    media_image2.png
    Greyscale

Regarding claim 2, the arcs of Figure 17C are shown to be the same such the claimed invention is considered to be fully met or at least obvious over the applied art.
Regarding claim 13, since the devices can be shifted relative to each other (see column 11, lines 40-65) or can have different length arms (see Figure 18), the claim language is considered fully met by Eaton.
Regarding claim 14, the Applicant is directed to see column 2, lines 25-35 of Eaton where biodegradable materials are disclosed.
Regarding claim 20, the Applicant is directed to see Figure 17C where the claimed features are illustrated.
With regard to claims 3-10, the claims are not rejected by prior art but are not considered to contain allowable subject matter due to the fact that they contain subject matter that is not adequately described.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryan et al (US 2008/0262593) is cited because it is from the same art of endeavor and discloses the concept of measuring von Mises stresses; see Figures 7-21 and paragraphs 25-30.  You et al (US 2016/0374800) is cited because it teaches that it was known to the same art of endeavor to make strands having various cross-sectional shapes; see Figures 1A-1B.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774